UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4387
RONALD SPENCER FAULK, JR.,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
              Graham C. Mullen, Chief District Judge.
                            (CR-98-122)

                   Submitted: December 31, 2002

                      Decided: March 14, 2003

     Before LUTTIG, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Kenneth W. Ravenell, Erin C. Murphy, SCHULMAN, TREEM,
KAMINKOW, GILDEN & RAVENELL, P.A., Baltimore, Maryland,
for Appellant. Robert J. Conrad, Jr., United States Attorney, Keith M.
Cave, Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.
2                      UNITED STATES v. FAULK
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Ronald S. Faulk appeals his conviction and 120-month custodial
sentence following his guilty plea to conspiring to distribute cocaine
in violation of 21 U.S.C. § 846 (2000). Prior to accepting the guilty
plea, the district court adopted the magistrate judge’s recommenda-
tion to deny Faulk’s motion to suppress evidence seized during a
1996 traffic stop in Maryland and the search of his mother’s apart-
ment immediately following his arrest in New York in 1998. Faulk’s
plea agreement preserved his right to appeal the district court’s sup-
pression determination, and we affirm the denial of his motion to sup-
press.

   This court reviews the factual findings underlying a motion to sup-
press, including credibility determinations, for clear error, and any
legal determinations de novo. Ornelas v. United States, 517 U.S. 690,
699 (1996); United States v. Murray, 65 F.3d 1161, 1169 (4th Cir.
1995); United States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992).
The factual determination that valid consent to the search was given
is also reviewed for clear error. United States v. Carter, 300 F.3d 415,
423 (4th Cir.), cert. denied, ___ U.S. ___, 71 U.S.L.W. 3389 (U.S.
Dec. 2, 2002) (No. 02-7173). The defendant bears the burden of dem-
onstrating a Fourth Amendment violation, Rakas v. Illinois, 439 U.S.
128, 130 n.1 (1978), and this court reviews the evidence in the light
most favorable to the party prevailing below. United States v. Seid-
man, 156 F.3d 542, 547 (4th Cir. 1998).

   Faulk’s assertion that two separate Fourth Amendment violations
preceded the seizure of five kilograms of cocaine from his car follow-
ing a 1996 traffic stop in Maryland is unpersuasive. The magistrate
judge properly determined that the circumstances surrounding Faulk’s
travel provided the reasonable and particularized suspicion of crimi-
nal activity necessary to extend a valid traffic stop. See United States
                       UNITED STATES v. FAULK                         3
v. Brugal, 209 F.3d 353, 358 (4th Cir. 2000) (en banc). Further, Faulk
fails to demonstrate clear error in the magistrate judge’s conclusion
that he consented to the search of his car and that his testimony to the
contrary was not credible. See Carter, 300 F.3d at 423; Murray, 65
F.3d at 1169.

   Similarly, we find no clear error in the magistrate judge’s determi-
nation that Faulk’s mother consented to the search of her apartment
immediately following Faulk’s arrest there in 1998. The Government
presented a signed consent to search form, and we find no clear error
in the magistrate judge’s conclusion that Faulk’s mother’s testimony
at the suppression hearing denying she signed the consent form was
not credible. See Murray, 65 F.3d at 1169.

   Accordingly, because we find no clear error in any of the magis-
trate judge’s determinations, we affirm the district court’s order deny-
ing Faulk’s motion to suppress. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                           AFFIRMED